 COLONY PRINTING AND LABELING223Colony Printing and Labeling, Inc. and MunciePrinting and Graphic Communications UnionNo. 126 affiliated with International Printing &Graphic Communications Union, AFL-CIO.Case 25-CA- 11468May 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on October 18, 1979,' byMuncie Printing and Graphic CommunicationsUnion No. 126 affiliated with International Printing& Graphic Communications Union, AFL-CIO,herein called the Union, and duly served onColony Printing and Labeling, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 25, issued a complaint on November 19against Respondent, alleging that Respondent hadengaged in and was engaging in certain unfairlabor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutAugust 31, Respondent mailed and delivered to itsemployees a letter, written on Respondent's letter-head and signed by its general manager, John Pe-terson, which (1) threatened the employees withloss of benefits if they selected the Union as theircollective-bargaining representative; (2) attemptedto persuade the employees to inform Respondent ofthe identity of union sympathizers; and (3) threat-ened the employees that Respondent would prob-ably acquire knowledge of the identity of union au-thorization card signers and would take action inreprisal against its employees because they signedunion authorization cards. Thereafter, on Novem-ber 23, Respondent filed its answer to the com-plaint, admitting in part and denying in part the al-legations in the complaint, stating an affirmativedefense, and requesting that the complaint be dis-missed.On December 11, Respondent filed with theBoard a Motion for Summary Judgment and a briefin support thereof, with exhibits attached. In itsanswer to the complaint and in its motion andbrief, Respondent contends that the contents of itsAugust 31 letter to employees are free speech, pro-tected by the first amendment to the United Statesi All dates hereinafter are 1979, unless otherwise indicated249 NLRB No. 2Constitution as well as by Section 8(c) of the Na-tional Labor Relations Act. Respondent thereforemaintains that, since there is no genuine issue ofmaterial fact involved, summary judgment shouldbe entered in its favor as a matter of law.On December 27, counsel for the General Coun-sel filed with the Board a Motion for SummaryJudgment and a motion in opposition to Respond-ent's Motion for Summary Judgment. Subsequent-ly, on January 8, 1980, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why Respondent's or theGeneral Counsel's Motion for Summary Judgmentshould or should not be granted. Thereafter, Re-spondent advised the Board of Respondent's inten-tion that its Motion for Summary Judgment andbrief in support thereof stand as its written state-ment of cause as to why its Motion for SummaryJudgment should be granted, and the GeneralCounsel's denied.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAccording to the General Counsel and Respond-ent, the facts in this case are not in dispute, andthere is no matter in issue that requires a hearingbefore an administrative law judge. The sole issueis whether statements by Respondent, admittedlymade in a letter to its employees, constitute unfairlabor practices. For the reasons set out below, weconclude that the statements in question violateSection 8(a)(l) of the Act. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment, and we deny Respondent's Motion for Sum-mary Judgment and its request to dismiss the com-plaint.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under and ex-isting by virtue of the laws of the State of Indiana,with its principal office and place of business atEaton, Indiana, where it is engaged in the businessof printing and labeling of materials for commercialenterprises. During the past 12 months, which is arepresentative period of time, Respondent, in thecourse and conduct of its business operations, pur-chased, transferred, and delivered to its Eaton, In- 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiana, facility goods and materials valued in excessof $50,000, which were transported to said facilitydirectly from States other than the State of Indi-ana, and manufactured, sold, and distributed at saidfacility products valued in excess of $50,000 whichwere shipped from said facility directly to Statesother than the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMuncie Printing and Graphic CommunicationsUnion No. 126 affiliated with International Printing& Graphic Communications Union, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.IIl. THE UNFAIR LABOR PRACTICESOn or about August 31, Respondent sent a letterto its employees, containing statements which arealleged to violate Section 8(a)(l) of the Act. Asnoted above, Respondent contends that the state-ments in question constitute free speech, protectedby the first amendment to the Constitution and bySection 8(c) of the Act. We disagree.The complaint alleges, inter alia, that Respond-ent's letter threatened employees with loss of bene-fits if they selected the Union as their collective-bargaining representative, by stating:If you sign your name to a union card, yougive up the right to talk to us about yourhours, your work, your working conditions,your pay, and everthing else concerning yourfuture and continued employment. ..Do notsign if you want to continue to speak for your-self, and be your own person.... When yousign, you give away your right to talk to usabout your pay, your benefits, the hours youwork, and about your job.Respondent asserts that these statements did notthreaten any loss of benefits, but instead truthfullyinformed the employees that, if a union representedthem, Respondent must deal only with the union.As support for its argument that it was "merelytelling its employees the truth," Respondent relieson the portion of Section 9(a) of the Act, whichstates as follows:Sec. 9. (a) Representatives designated or se-lected for the purpose of collective bargainingby the majority of the employees in a unit ap-propriate for such purposes, shall be the exclu-sive representatives of all the employees insuch unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hoursof employment, or other conditions of employ-ment.Respondent's reliance on the above-quoted partof Section 9(a) as support for its contention that itsstatements are "the truth," is misplaced becauseRespondent has failed to take into account the fol-lowing provisos to that section of the Act in ad-judging its meaning:Provided, That any individual employee or agroup of employees shall have the right at anytime to present grievances to their employerand to have such grievances adjusted, withoutthe intervention of the bargaining representa-tive, as long as the adjustment is not inconsist-ent with the terms of a collective-bargainingcontract or agreement then in effect: Providedfurther, That the bargaining representative hasbeen given opportunity to be present at suchadjustment.Clearly, these provisos make plain that the selec-tion by employees of a union does not precludeemployees, as individuals, from going to their em-ployer with their problems or grievances. Thus,contrary to Respondent's claim, it is not "the truth"that when an employee signs a union authorizationcard (as Respondent's letter states),2or even whenemployees choose to be represented by a labor or-ganization (as Respondent claims its letter to havemeant), the employees "give up the right to talkto" employers about matters concerning their em-ployment.Accordingly, we find that the above-quoted ex-cerpts from Respondent's August 31 letter are mis-statements of the law which constitute threats onthe part of Respondent to curtail employee rightsand discontinue employee benefits in reprisalagainst a choice by the employees to be represent-ed by a union. As such, these statements of Re-spondent tended to interfere with, restrain, andcoerce employees in the exercise of their rights2 Although Respondent contends that, by the above-quoted passagesfrom its letter to employees, it was merely informing the employees ofwhat would happen "if a union represents them," the statements them-selves are predicated not in terms of "if a union represents you" but ratherin terms of "If you sign your name to a union card" and "when yousign." Thus. Respondent's argument that it was merely truthfully inform-ing the employees of one result of unionization is seriously undermined bythe express terms of its statements, which convey quite a different mes-sage to the employees; i.e.. that the stated result will be brought aboutnot bh unionization, but instead by the employee's mere act o signing aunion authorization card. COLONY PRINTING AND LABELING225under Section 7 of the Act, and are thus violativeof Section 8(a)(l) of the Act.3The complaint also alleges that Respondent'sAugust 31 letter attempted to persuade employeesto inform the Respondent of the identity of unionsympathizers, by stating:If anyone tries to cause you any trouble atyour work, or puts you under any kind ofpressure to join a union, you should let thecompany know of it immediately, and we willpromptly stop this illegal and immoral prac-tice.Respondent contends that this statement does notattempt to persuade employees to identify unionsympathizers, because employees who seek Re-spondent's assistance in this regard are not requiredto identify the person or persons whose conductthe complaining employee finds objectionable. Atany rate, argues Respondent, a person who "threat-ens" an employee is not engaging in an activityprotected by the Act.The above-quoted excerpt from Respondent'sletter has the potential dual effect of encouragingemployees to report to Respondent the identity ofunion card solicitors who in any way approach em-ployees in a manner subjectively offensive to thesolicited employees, and of correspondingly dis-couraging card solicitors in their protected organi-zational activities. For these reasons, the Board hasconsistently found such instructions to employeesto be unlawful.4We find, therefore, that Respond-ent has violated Section 8(a)(l) of the Act as al-leged in this regard.Finally, the complaint alleges that Respondent'sAugust 31 letter threatened employees that Re-spondent would probably acquire knowledge of theidentity of union authorization card signers, andwould take action in reprisal against them. In thisregard, the August 31 letter states in relevant part:Don't be fooled into signing misleading unioncards. It is said that when you sign such acard, no one other than a Union Representa-tive, or a representative of the National LaborRelations Board will ever see this card. This isnot the truth. In many instances, the signedcard is disclosed to the company by the union,the NLRB, or both of them. Be careful aboutwhat you sign-don't sign ANYTHING unlessyou KNOW what you are signing and what itI See 'ipton Electric Company and Professional Furniture Companc. 242NLRB No 36 (1979), and cases cited therein; see also General ElectricWiring Devices. Inc., 182 NLRB 76 (1970) (objectionable conduct affect-ing results of election).J. H. BRlck & Co., Inc., 247 NLRB No. 41, sl. op. pp 2 4 (1980).and cases cited in fn 3 thereinmight mean to you, your family, or yourfellow employees.Respondent contends that the above-quoted pas-sage conveys no explicit threat, and that no threatcan be implied therefrom.This statement is substan-tially the same as statements which the Boardfound to be unlawful in Hobart Brothers Company,150 NLRB 956 (1965), enforcement denied 372F.2d 203 (6th Cir. 1967), and in Sparton Manufac-turing Company, 150 NLRB 948 (1965), enforce-ment denied 355 F.2d 523 (7th Cir. 1960).5 Thefinal sentence, cautioning employees to "be care-ful" about what they sign, uses precisely the samelanguage found to be coercive by the Board in theHobart and Sparton decisions. That language clear-ly suggests the possibility that harm will come toemployees as a result of disclosure to Respondentof the names of employees who signed union au-thorization cards. Thus, the statement contains asubtle, yet nevertheless effective, threat of reprisalagainst those who sign union authorization cards.When, as in the instant case, an employer expressesits absolute opposition to unions "as clearly andstrongly as possible," and then warns its employeesthat "in many instances, the signed card is dis-closed to the company" and that the employeesshould be "careful about what you sign," it is rea-sonably predictable, if not entirely certain, that theemployees will construe it as a warning that notonly might the identity of card signers be disclosedto the employer, but that, more importantly, suchdisclosure is to be carefully avoided, in order toavoid retaliation by the employer; and, of course,the most effective way to avoid such disclosure isnot to sign a union authorization card in the firstplace. Indeed, it is difficult to imagine what otherpurpose an employer might have in warning its em-ployees in this manner.Support for our position that Respondent's warn-ing that it might find out who signed union cardshas a tendency to restrain employees in the exer-cise of their rights under the Act is found in therecent words of the Sixth Circuit Court of Appealsin Madeira Nursing Center v. N.L.R.B., 103 LRRM2707, 2708 (6th Cir. 1980), a case decided under theFreedom of Information Act:5 In denying enforcement of the Board's Orders in Sparron Mfanufactur-ing Company and Hobart Brothers, the courts noted that there was no his-tory of antiunionism and no pattern of coercive conduct on the part ofthe employers in those cases, and found in essence that it was unreason-able for the Board to have found that the statements in question in thoscases-almost identical to the comment in question made by the Re%pondent in this case-constituted an implicit threat of loss of benefits itof economic reprisals against those employees whose identity as cardsigners became known to the employers We note that, unlike hose ase,in the instant case there are other passages in the letter in question Ahichas seen, we have found to be unlaw ful as well 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the union organization of a companymay take the form of a protracted and bitterstruggle over employee loyalties, an employeemay be amply justified in wishing to protecthis pro-union declaration from employer scru-tiny.We would be naive to disregard the abusewhich could potentially occur if employersand other employees were armed with thisinformation. The inevitable result of theavailability of this information would be tochill the right of employees to express theirfavorable union sentiments. Such a chillingeffect would undermine the rights guaran-teed by the N.L.R.A., and, for all intentsand purposes, would make meaninglessthose provisions ...which guarantee secre-cy in union elections.Similarly, to the extent that Respondent hasrelied on subtle language in an attempt to mask thethreat of reprisals implicit in its comment in ques-tion, we note the expressive language of the Sev-enth Circuit Court of Appeals in Wausau Steel Cor-poration v. N.L.R.B., 377 F.2d 369, 372 (7th Cir.1967), decided shortly after that court's decision inSparton Manufacturing supra:While we do not doubt that [the employer'spresident] proceeded carefully in attempting tolimit his communications to his employees tothe legally permissible, his words must bejudged by their likely import to his employees....[O]ne who engages in "brinksmanship"may easily overstep and tumble into the brink.Accordingly, we find that Respondent's state-ment quoted above constitutes an implicit threatthat Respondent will engage in reprisals againstthose employees who sign union authorizationcards. 6We further find that by making the statementRespondent engaged in conduct which interferedwith, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of theAct, and thus violated Section 8(a)(1) of the Act.7IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,Cf. Forenra. Inc.. 165 NLRB 641 (1967): Elano Corporution. 216NLRI 691 (1975).7 Fisher Cheese Compurny. 238 NlRB 626 (1978). In so finding, we re-spectfully acknowledge the different view held hy the Sixth and SesenthCircuit Courts of Appeals on the question of the la fulness of the cm-ment in question. However, for the reasons set out above, we shall con-tinue to adhere to our position on this issueintimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Colony Printing and Labeling, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Muncie Printing and Graphic CommunicationsUnion No. 126 affiliated with International Printing& Graphic Communications Union, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. Respondent has interfered with, restrained,and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act, and hasthus violated Section 8(a)(1) of the Act by:(a) Threatening its employees with loss of theirright to speak directly with management abouttheir wages, hours, and other terms and conditionsof employment if they should select to be repre-sented by a labor organization.(b) Instructing employees that they shouldinform Respondent if they are put under pressureto join a union, or otherwise inviting and encour-aging employees to report to Respondent the iden-tity of union card solicitors.(c) Threatening employees with reprisals forsigning union authorization cards.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the men-aing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Colony Printing and Labeling, Inc., Eaton, Indiana,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with loss of theirright to speak directly with management abouttheir wages, hours, and other terms and conditions COLONY PRINTING AND LABELING227of employment if they should select to be repre-sented by a labor organization.(b) Instructing employees that they shouldinform Respondent if they are put under pressureto join a union, or otherwise inviting and encour-aging employees to report to Respondent the iden-tity of union card solicitors.(c) Threatening employees with reprisals forsigning union authorization cards.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its facility at Eaton, Indiana, copies ofthe attached notice marked "Appendix."sCopiesof said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toI In the event that this Order is enforced by a Judgment or a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with lossof their right to speak with management abouttheir wages, hours, and other terms and condi-tions of employment if they should select to berepresented by a labor organization.WE WILL NOT instruct employees that theyshould inform Respondent if they are putunder pressure to join a union, and WE WILLNOT otherwise invite or encourage employeesto report to us the identity of union card so-licitors.WE WILL NOT threaten employees with re-prisals for signing union authorization cards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.COLONY PRINTING AND LABELING,INC.